Case 8:19-cv-01459-CEH-SPF Document 66 Filed 11/10/20 Page 1 of 2 PageID 372




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

AMMAR S. CHAMMAMI,

       Plaintiff,

v.                                                            Case No: 8:19-cv-1459-T-36SPF

ACROPOLIS MEDITERRANEAN FOOD
INC, ACROPOLIS MEDITERRANEAN
RESTAURANT INC., AGT
RESTAURANT GROUP, INC.,
ACROPOLIS TAVERNA OF ST PETE
INC, ACROPOLIS RESTAURANT OF
NEW TAMPA LLC, ACROPOLIS
RESTAURANT OF RIVERVIEW LLC,
ACROPOLIS SARASOTA, INC.,
HASSAN WAEZ and ANGELO’S!CHE
FIGATA!,LLC,

      Defendants.
___________________________________/

                                          ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Sean P. Flynn on November 10, 2020 (Doc. 64).             In the Report and

Recommendation, Magistrate Judge Flynn recommends that the Court grant the parties' Joint

Motion to Approve Settlement Agreement (Doc. 62). All parties were furnished copies of the

Report and Recommendation and were afforded the opportunity to file objections pursuant to 28

U.S.C. § 636(b)(1). The parties filed a Notice of Non-Objection. See Doc. 65.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:
Case 8:19-cv-01459-CEH-SPF Document 66 Filed 11/10/20 Page 2 of 2 PageID 373




      (1)    The Report and Recommendation of the Magistrate Judge (Doc. 64) is adopted,

             confirmed, and approved in all respects and is made a part of this Order for all

             purposes, including appellate review.

      (2)    The parties’ Joint Motion to Approve Settlement Agreement (Doc. 62) is

             GRANTED.         The Settlement Agreement (Doc. 63) is APPROVED, as it

             constitutes a fair and reasonable resolution of a bona fide dispute.

      (3)    This action is DISMISSED, with prejudice.

      (4)    The Clerk is directed to terminate all pending motions and close this file.

      DONE AND ORDERED in Tampa, Florida on November 10, 2020.




Copies to:
The Honorable Sean P. Flynn
Counsel of Record




                                               2
